DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the response dated 5/18/2022, the following has occurred: Claims 1 – 6, 9, 10, 12, 15, 16, and 19 have been amended; Claims 7, 8, and 20 have been canceled.
Claims 1 – 6 and 9 – 19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 9 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15 – 19), machine (claims 1 – 5 and 9 – 14), which recite steps of 
store a first order, wherein:
the first order specifies: (i) a user identifier that identifies the first user and (ii) a set of fills, and
each fill of the set of fills includes fill parameters;
receive the first order, and, for each fill of the set of fills:
obtain fill parameters for the fill and
determine an assignment of the fill to an assigned pharmacy of a set of pharmacies based on the obtained fill parameters;
for each fill of at least a subset of the set of fills:
determine whether remaining tasks exist for the fill,
select a lookup table based on a task of the remaining tasks,
determine an estimated delay for the remaining task by indexing the lookup table, wherein the lookup table is indexed by days of a week and times of a day,
determine a front-end time corresponding to the fill based on the estimated delay,
a back-end time corresponding to the fill and a transit time, wherein the transit time corresponds to physical delivery of the fill to an address of a user;
a user promise date device configured to:
for each fill of at least a subset of the set of fills, calculate a fill promise date based on (i) the corresponding back-end time and (ii) the corresponding transit time, and
select a latest one of the fill promise dates as a user promise date; and
output the calculated fill promise date in response to the calculated fill promise date being within a first range of a present date
These of claims 1 – 6 and 9 – 19, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. In understanding what the Applicant believes that he invented, the Examiner looks to the Specification, paragraph 2, “The present disclosure relates to physical fulfillment systems and, more particularly, to physical fulfillment systems that transform user interfaces according to fulfillment parameters of remotely ordered drugs.”  From paragraph 29, “This increased transparency may improve the relationship between the PBM or pharmacy and the user.” From paragraph 51, “For example, this may allow the sharing of member information such as drug history that may allow the pharmacy to better service a member (for example, by providing more informed therapy consultation and drug interaction information).” The Applicant’s disclosure shows that the invention is not a technical improvement or a technological improvement but rather towards a communication interface.  Therefore, the claims and the Specification align regarding focus.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 5, 9 – 14, and 16 – 19, reciting particular aspects of how time determination may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computer system for amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a data store configured to store amounts to selecting a particular data source or type of data to be manipulated, recitation of produce a notification on the user interface  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 14 and 16 – 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; calculate a fill promise date, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
The additional elements
a data store
paragraph 57, The order processing device 114 and/or the pharmacy management device 116 may communicate directly (for example, such as by using a local storage) and/or through the network 104 (such as by using a cloud storage configuration, software as a service, etc.) with the storage device 110.
Paragraph 58, The storage device 110 may include: non-transitory storage (for example, memory, hard disk, CD-ROM, etc.) in communication with the benefit manager device 102 and/or the pharmacy device 106 directly and/or over the network 104.
Paragraph 137, The term memory hardware is a subset of the term computer-readable medium. Non-limiting examples of a non-transitory computer-readable medium are nonvolatile memory devices (such as a flash memory device, an erasable programmable read-only memory device, or a mask read-only memory device), volatile memory devices (such as a static random access memory device or a dynamic random access memory device), magnetic storage media (such as an analog or digital magnetic tape or a hard disk drive), and optical storage media (such as a CD, a DVD, or a Blu-ray Disc).
a pharmacy assignment computer, a front-end timing computer, a back-end timing computer, user promise date computer, split computer
paragraph 138  The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs.
Paragraph 139, The computer programs include processor-executable instructions that are stored on at least one non-transitory computer-readable medium.
It should be noted that the Specification includes other potential additional elements that are not currently claimed. For example, paragraph 40 includes a machine such as a kiosk and paragraph 89 includes a packing device.  In these examples, and others, the Applicant’s specification shows the devices to be old and well-known devices used in the usual way.  Including these devices will only cause additional elements to be described. The invention uses these devices but is not directed toward these devices. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 14 and 16 – 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant’s arguments, see INDEFITENESS REJECTION, filed 5/18/2022, with respect to claims 1 – 14 have been fully considered and are persuasive.  The 35 U.S.C. § l 12(b) rejection of claims 1 – 14 has been withdrawn. 
Applicant’s arguments, see OBVIOUSNESS REJECTIONS, filed 5/18/2022, with respect to claims 1-5, 10-12, and 15-18 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-5, 10-12, and 15-18 has been withdrawn. 
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
STATUTORY SUBJECT MATTER REJECTION
The Applicant states, “Here, the Applicant's claimed features recite a specific manner of automatically transforming a user interface based on calculated data in response to user interactions with the user interface. Thus, the claims recite a specific improvement to computer functionality (e.g., user interfaces), and are not directed to an abstract idea at Alice Step 1 (MPEP § 2106(111) Flowchart Step 2A).” However, the Specification makes no such assertion that the claimed invention is a “specific improvement to computer functionality.”  Regardless, the computer is not improved but only operated upon.
THE OFFICE ACTION ERRS BY FAILING TO IDENTIFY THE CLAIM LANGUAGE THAT ALLEGEDLY RECITES AN ABSTRACT IDEA AND BY
The Applicant states, “As an initial matter, the Office Action does not identify the specific claim language that allegedly recites an abstract idea. Instead, the Office Action relies on passages from the Specification to determine that the claims are directed to an abstract idea.”  The Examiner cites MPEP 2106 and the repeated assertions that the Examiner must understand the claimed invention in light of the Specification.  As stated in MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field, Subjection (I) IMPROVEMENTS TO COMPUTER FUNCTIONALITY
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691
The Applicant states, “Instead of analyzing the claim language, the Office Action instead "looks to the Specification" to determine "what the Applicant believes that he invented." Office Action, 3. Based on passages of the Specification, the Office Action concludes that "the invention is not a technical improvement or a technological improvement but rather towards a communication interface."” The Examiner analyzes claim language in light of the Specification.
THE APPLICANT'S CLAIMS ARE DIRECTED TO AN IMPROVED GRAPHICAL USER INTERFACE, NOT TO AN ABSTRACT IDEA.
The Applicant states, “Furthermore, here as in Core Wireless, the Applicant's claims are directed to an improved graphical user interface, not to an abstract idea. Here, claim 1 recites a specific manner of displaying a limited set of information to the user when particular conditions are met.” The Examiner quotes from the Core Wireless decision, page 9 - 10, (emphasis added)
The specification confirms that these claims disclose an improved user interface for electronic devices, particu- larly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47–49. Because small screens “tend to need data and functionality divided into many layers or views,” id. at 1:29–30, prior art interfaces required users to drill down through many layers to get to desired data or functionality. Id. at 1:29–37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” Id. at 1:45–46.
The disclosed invention improves the efficiency of us-ing the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59. Displaying selected data or func-tions of interest in the summary window allows the user to see the most relevant data or functions “without actual-ly opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navi-gating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activat-ed.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. 
Because we hold that the asserted claims are not directed to an abstract idea, we do not proceed to the second step of the inquiry. The claims are patent eligible under § 101.
Unlike the instant Specification, the Core Wireless Specification describes the invention as a technological improvement. 
THE APPLICANT'S CLAIMS ARE SIMILAR TO EXAMPLE 37 OF THE 2019 REVISED PATENT SUBJECT MATTER ELIGIBILITY GUIDANCE EXAMPLES.
The Applicant states, “For example, amended claim 1 is similar to Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") Examples. As in Example 37, proposed claim 1 recites a specific manner of automatically transforming a user interface based on calculated data, thereby integrating the alleged judicial exception into a practical application at Alice Step 2.”  The Example 37 describes the invention as, “Accordingly, applicant’s invention addresses this issue by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use.” The Applicant’s invention provides no such solution to a technological problem.  The only thing that is similar is that they both involve displaying information. 
Any assertion that the instant invention is similar to the Example is considered moot. The Applicant is using the claims without reference to the Specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doherty U.S. Pre-Grant Publication 2018/ 0240539 teaches a central prescription handling engine comprising a server and a database, which is in communication with a computing device of a given user via a wide-area network and configured to receive prescription data corresponding to the medical prescription.
Keller et al., U.S. Pre-Grant Publication 2004/ 0225390 teaches a method for product assembly control comprising the steps of assembling the product in response to one or more assembly steps, tracking completion of the assembly steps, where a next one of the assembly steps is not started until each prior one of the assembly steps is completed, and tracking components consumed while performing the assembly steps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626